        Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LISA WALTERS, et al.,                    )
     Plaintiffs,                         )
vs.                                      )
BRIAN KEMP, et al.,                      )
     Defendants.                         )       Case No. 1:20-CV-1624-SCJ


   PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM OF POINTS AND
     AUTHORITIES IN SUPPORT OF THEIR REQUEST FOR THE
           ISSUANCE OF A PRELIMINARY INJUNCTION

                              I.     INTRODUCTION



      Winnowed down to their nub, the Defendants’ claims all collapse into two

essential propositions. First, they say, no “credible” threat of injury exists to

Plaintiffs, or anyone else similarly situated, from the current total freeze on the

acceptance and processing of GWL applications in Cherokee County. This

proposition forms the basis of all their claims going to the nature and extent of the

constitutional injury involved – i.e., that there is no “injury in fact” for standing,

there is no “irreparable harm,” the balance of equities and public interests weigh in

their favor, and there is no “likelihood of success” on the merits of Plaintiffs’ action.

Second, Defendants say that even if a credible threat of injury exists – and indeed

even if an injury has already occurred – none of them can or should be held


                                             1
        Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 2 of 23




responsible because the buck stops somewhere else with somebody else, although

no one really knows, or cares, where or with whom the responsibility ultimately

rests. Such a round-robin avoidance of responsibility for forcing Plaintiffs and

others to choose between forfeiting their constitutional right to carry a handgun or

committing a crime simply cannot be countenanced. Between the Governor and the

Judge the Hobson’s choice can be resolved either by processing legitimate license

applications necessary to save the constitutionality of the license requirement or by

suspending the penalties for carrying without a license for the period in which such

permits are unavailable. Plaintiffs have carried all their burdens, they are entitled to

relief, and this Court has all the jurisdiction and power it needs to grant them relief.



                                II.    ARGUMENT
A.    The Undeniable “Credible” Threat

      On the point so critical to the full spectrum of the Defendants’ arguments, the

standard for establishing a “credible threat of prosecution” is “quite forgiving,” as

the Eleventh Circuit reminded us just days ago. Robinson v. Attorney General, ___

F.3d ___, 2020 WL 1952370 (11th Cir. April 3, 2020), *3. So forgiving, in fact, that

in Robinson it was ultimately enough that the single individual plaintiff was

“concerned” she would be “subject to misdemeanor charges” if she violated the

Governor’s orders imposing restraints upon the performance of abortion procedures


                                           2
        Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 3 of 23




during the current pandemic, notwithstanding the State’s assurances they would

apply a lenient standard. Id. at *3 (“Dr. Robinson testified that she is concerned that

if she violates the April 3 order, she will be subject to misdemeanor charges.”).

      The Robinson court also reiterated the important principle that ‘“[w]hen the

plaintiff has alleged an intention to engage in a course of conduct arguably affected

with a constitutional interest, but proscribed by a statute, and there exists a credible

threat of prosecution thereunder, he should not be required to await and undergo a

criminal prosecution as the sole means of seeking relief.”’ Robinson, 2020 WL

1952370 at *3 (quoting Am. Charities for Reasonable Fundraising Regulation, Inc.

v. Pinellas Cty., 221 F.3d 1211, 1214 (11th Cir. 2000).

      Plaintiff Walters and the similarly situated class she represents have indeed

alleged a “reasonable and imminent fear and risk of arrest and criminal prosecution”

for carrying a loaded handgun anywhere outside her homes, cars, and workplaces

because O.C.G.A. § 16-11-126(h) proscribes doing so on pain of criminal penalty

without the license they are barred from obtaining due to the current freeze on all

acceptance and processing of any new GWL applications in Cherokee County. See

e.g., Complaint, ¶¶ 30, 43. Defendants do not dispute that doing so would indeed be

a crime, wholly apart from the odds of her getting caught committing such crime.

      Yet, the Defendants still say no. Primarily, they claim that there is no risk of

arrest or prosecution solely for carrying a loaded handgun without a GWL in


                                           3
        Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 4 of 23




violation of O.C.G.A. § 16-11-126(h) because § 16-11-137(b) prohibits “detention

for the sole purpose of investigating whether such person has a weapons carry

license.” However, detention has special meaning in criminal law and, under long-

established precedent, includes only circumstances where a law enforcement officer

has restrained a person’s liberty “by means of physical force or show of authority”

such that he or she is not free to leave. Florida v. Bostick, 501 U.S. 429, 434 (1991).

By contrast, “mere police questioning does not constitute a seizure.” Id. Officers are

free to “approach[] an individual on the street or in another public place, by asking

him if he is willing to answer some questions, by putting questions to him if the

person is willing to listen, or by offering in evidence in a criminal prosecution his

voluntary answers to such questions.” Id. Thus, there is nothing to prohibit any law

enforcement officer in Georgia from initiating a consensual encounter with anyone,

asking about the person’s licensure status, and using any voluntary answers as

evidence to support arrest, charging, or prosecution under § 16-11-126(h).

Moreover, if police lawfully detain a person for some other purpose, they are then

free to use that detention to ask if the person has a license. And the standards for

such investigatory detentions are notoriously lenient, with police having

considerable leeway to stop anyone they might deem suspicious for a wide range of

reasons, both genuine and contrived.




                                          4
        Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 5 of 23




      This is no different from the current situation nationwide with driver’s

licenses. An officer is prohibited from pulling over a motorist for the sole purpose

of inquiring if the motorist has a driver’s license. Delaware v. Prouse, 440 U.S. 648

(1979). But the same officer may stop a motorist based on reasonable articulable

suspicion that the motorist has committed a traffic infraction, and once detained, the

officer may demand to see a driver’s license.

      While the Defendants’ papers point to the declaration of Sergeant Gary

Langford with the Georgia State Patrol that police officers at the state level are

instructed not to initiate investigative contacts with citizens for the sole purpose of

determining their compliance with the weapons licensing laws, that speaks only to

the practices and policies of those officers and says nothing of the law enforcement

agencies at the county and city level, or even other state-level officers such as agents

of the Georgia Bureau of Investigation. They are not bound to these directives and,

according to the language of the statute itself, are otherwise free to initiate

consensual encounters designed to investigate such licensing violations without

actually detaining anyone. What little protection that does exist against investigatory

stops for the “sole” purpose of asking about firearms licenses under O.C.G.A. § 16-

11-137(b) is inherently superficial anyway, because once a detention does occur

based on reasonable articulable suspicion of any other crime, anything goes and




                                           5
        Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 6 of 23




there is no bar whatsoever to prosecution for any violation of the license

requirement.

      Similarly, the Defendants’ emphasis upon the evidence that the state law

enforcement officers have issued 14 citations for violating O.C.G.A. § 16-11-126(h)

over the last two years and each time in connection with other criminal offenses,

cannot somehow dispel the credible threat of prosecution. At the end of the day, their

own evidence shows this statute is actually being enforced. Beyond that, they ignore

the reality that the statute is undoubtedly being enforced by the numerous other law

enforcement agencies across the state at the county and city level. In fact, over the

last ten years, prosecutions under O.C.G.A. § 16-11-126(h) (or its predecessor,

former § 16-11-128) have led to at least ten reported appellate decisions out of nine

different counties. See e.g., Watkins v. State, 304 Ga.App. 78, 695 S.E.2d 394 (2010)

(Floyd County); Skinner v. State, 318 Ga.App. 217, 733 S.E.2d 506 (2012)

(Dougherty County); In the Interest of D.M., a Child, 307 Ga.App. 751, 706 S.E.2d

683 (2011) (DeKalb County); Moore v. State, 649 S.E.2d 337, 286 Ga.App. 313

(2007) (Butts County); Felder v. State, 662 S.E.2d 826, 291 Ga.App.740 (2008)

(Crisp County); State v. Carrion, 327 Ga.App. 296, 758 S.E.2d 632 (2014) (Clayton

County); Johnson v. State (Ga. 2020), ___ Ga ___, ___ S.E.2d ___, 2020 WL 966592

(Bibb County); Davis v. State, 347 Ga.App. 757, 820 S.E.2d 791 (2018) (Muscogee

County); Malphurs v. State, 336 Ga.App. 867, 785 S.E.2d 414 (2016) (Clayton


                                          6
        Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 7 of 23




County); Amos v. State, 783 S.E.2d 900, 298 Ga. 804 (2016) (Fulton County). Given

that published appellate decisions inevitably are the proverbial tip of the iceberg for

criminal matters, one can reasonably fear that the law is being enforced in many

more instances that result in a plea or an un-appealed conviction.

      The second (half-hearted) argument from the Defendants on this point is that

O.C.G.A. § 16-11-138 provides an “absolute defense” to a violation of 16-11-126(h)

when a handgun is used in “defense of self or others.” As the Georgia Supreme Court

recently confirmed in Johnson v. State, __ Ga. __, 839 S.E.2d 521 (2020), this statute

applies only to the use of a handgun during that fleeting moment of fending off an

attack and then only if the use satisfies the stringent requirements of “self-defense”

to excuse criminal liability for a violent crime – i.e., the person’s belief in the need

to use deadly force was objectively reasonable and the defendant used no more force

than necessary to fend off the attack. Johnson at 525, n. 7 (“[W]hen applied to, for

instance, the possession of a firearm by a convicted felon or felony first-offender

probationer, it would justify the possession only for the duration of the necessity. If

a felon or probationer came into possession of a firearm prior to any necessity arising

and continued to have possession after any necessity had dissipated, his possession

both before and after the time of necessity would be felonious and prosecutable.”).

And the person remains criminally liable for every moment of carrying a loaded

handgun without a GWL before and after the fleeting moment of such “self-


                                           7
        Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 8 of 23




defense.” The fundamental civil constitutional right to “self-defense” under the

Second Amendment protects the “‘individual right to possess and carry weapons in

case of confrontation,” U.S. v. Focia, 869 F.3d 1269, 1285 (11th Cir. 2017) (italics

added) (quoting District of Columbia v. Heller, 554 U.S. 570, 592 (2008)), i.e., in

anticipation of and thus for those moments before and after any necessary use, as

the mere possession of the handgun may well in itself serve to deter an attack.

      The threat of prosecution is more than “credible,” it is “real,” particularly

under the “quite forgiving” standards of the Eleventh Circuit, and especially right

now when the statewide shelter-in-place orders necessarily increase the likelihood

of contacts with police officers enforcing those orders by approaching citizens out

in public areas to investigate their compliance with these orders. Any “detention” on

probable cause of violating these orders, and any voluntary answers to “mere

questioning” without a seizure, could lead to arrest and prosecution for violating the

weapons licensing statute should a person be in possession of a loaded handgun

without a GWL, even if the person is entirely eligible to obtain one and is without

one only because the ability to obtain a GWL has been eliminated by the Defendants.

Plaintiff’s fear of such consequences is more than reasonable, she should not be




                                          8
        Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 9 of 23




forced to commit a crime to exercise fundamental rights in any event, and that is

more than sufficient to establish a constitutional injury for standing purposes.1

B.    The Palpable “Irreparable Harm”

      For the same essential reasons, Plaintiffs have demonstrated “irreparable

harm” for purposes of the preliminary injunctive relief they seek. Without the now-

unavailable GWLs for which they are otherwise eligible they cannot lawfully carry

a loaded handgun anywhere outside their homes, cars, or workplaces. Because

Plaintiff Walters, and all those similarly situated to her, are law-abiding citizens who

have no intentions of violating the licensing scheme – despite the Defendants’

astonishing suggestions that this may somehow be a viable solution for them – they

are actively being deprived of their Second Amendment rights. Notably, counsel for

the State Defendants agreed at the hearing that the Second Amendment specifically

includes among its bundle of rights the right to “carry firearms in self-defense even

outside the home” and went on to effectively concede that the constitutionality of

the licensing requirement is dependent upon the availability of GWLs as the only




1
      For the same reasons, “their threatened injuries are ‘certainly impending’”
within the meaning of Jacobson v. Florida Secretary of State, No. 19-14552 (11th
Cir. April 29, 2020). The state Defendants’ last-minute rush to cite the Jacobson
case as somehow significant or determinative in their favor, when it does nothing
more than repeat basic standards long settled in the Eleventh Circuit regarding the
general question of standing, is simply further testament to their desperate efforts in
seeking to find some cover anywhere they believe they can to avoid responsibility.
                                           9
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 10 of 23




means to legally exercise that right for law-abiding citizens like Plaintiff Walters

who do not fall within an exemption. Tr. At 46:23-25, 47:1-12.

      Significant authority establishes this point. See e.g., U.S. v. Focia, 869 F.3d at

1285 (quoting Heller, 554 U.S. at 592) (the Second Amendment “codified a pre-

existing ‘individual right to possess and carry weapons in case of confrontation”’);

GeorgiaCarry.Org, Inc. v. U.S. Army Corps of Engineers, 788 F.3d 1318, 1322 (11th

Circuit 2015) (quoting McDonald v. City of Chicago, 561 U.S. 742, 767-68 (2010))

(“[C]itizens must be permitted to use handguns for the core lawful purpose of self-

defense.”); Heller, at 628 (explaining the many practical reasons why people prefer

to exercise their Second Amendment rights with a handgun as the “quintessential

weapon” to wear and bear in self-defense, in that they are “readily accessible in an

emergency,” “cannot easily be redirected or wrestled away by an attacker,” “easier

to use for those without the upper-body strength to lift and aim a long gun,” and “can

be pointed at a[n] [attacker] with one hand while the other hand dials the police”);

Wrenn v. District of Columbia, 864 F.3d 650, 666 (D.C. Cir. 2017) (“[P]ossession

and carrying—keeping and bearing—are on equal footing.”); id. at 661 (“[T]he

individual right to carry common firearms beyond the home for self-defense—even

in densely populated areas, even for those lacking special self-defense needs—falls

within the core of the Second Amendment’s protections.”).




                                          10
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 11 of 23




      There is a real and ongoing deprivation of a constitutional right, more than

enough to demonstrate the “irreparable harm” necessary to warrant injunctive relief.

See GeorgiaCarry.org, Inc. v. U.S. Army Corps of Engineers, 38 F.Supp.3d 1365,

1378-79 (N.D. Ga. 2014) (aff’d GeorgiaCarry.org, Inc., 788 F.3d at 1329) (“The

Court does not question that a demonstrated violation of certain constitutional rights

satisfies the irreparable harm requirement without any further showing.”).

C.    The Balance of Harms and Public Interests Necessarily Weighing Heavily
      in Plaintiffs’ Favor

      All this leads into the Defendants’ argument that the balance of harms and

public interests involved weigh in their favor, because it is based on the same

spurious claim that Plaintiffs have suffered and face no real risk of any injury or

harm. Significantly, the Defendants’ repeated and extensive efforts to paint

O.C.G.A. § 16-11-126(h) as of no force or effect – with their arguments suggesting

this Court should believe Plaintiffs should feel free to roam about with loaded

handguns even if they have no GWL. That astounding implication, if true, would

severely undermine any legitimate governmental interest in the law. If people have

no “credible” reason to fear that the law will actually be enforced against them and

are functionally encouraged to violate the law without consequence, then the State

necessarily has no use for it, much less an interest sufficiently worthy to justify any

deprivation of a fundamental constitutional right.



                                          11
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 12 of 23




      Indeed, to the extent the State seeks to stake a claim in the law based on some

generic interest in protecting the public from those who may use firearms in unlawful

ways – which is the only interest the State has proffered – it already has many tools

at its disposal specifically designed for this purpose.2 An array of other existing

statutes prohibits possession of firearms by those deemed to pose a danger to society

and who use firearms in dangerous or other unlawful ways. See e.g., 18 U.S.C.

§ 922(g) (federal law banning possession by prohibited persons); O.C.G.A. §§ 16-

11-30 et seq. (prohibiting offenses against the public order); 16-11-120 et seq.

(prohibiting possession of “dangerous weapons” unless specifically exempt); 16-11-

127(b) (prohibiting carry in government buildings, etc.); 16-11-127.1 (prohibiting

carry in school safety zones and at school functions); 16-11-127.2 (prohibiting

possession in nuclear power facilities); 16-11-130.2 (prohibiting carry in restricted

areas of commercial airports); 16-11-131 (prohibiting possession by prohibited

persons); 16-11-134 (prohibiting discharge while under the influence). So whatever

generic law enforcement interest the State may claim or be able to claim here is of

minimal to non-existent consequence and cannot outweigh the truly legitimate


2
  That the State defendants rely solely on generic law-enforcement concerns and not
on COVID-19 health concerns demonstrates why at least those defendants cannot
rely on any purported judicial leniency in reviewing emergency health measures.
Only Judge Wood asserts such emergency health interests, and he both misreads the
caselaw on the subject and would not be entitled to such leniency in any event as he
is not the type of politically accountable actor to whom courts afford even ordinary
levels of deference on health matters. See discussion infra at p. 11.
                                         12
          Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 13 of 23




concerns of Plaintiffs that stem directly from an ongoing constitutionally significant

injury.

      The primary strategy of the County and Judge Wood here is the same – using

these spurious no-harm, no-foul arguments to characterize the impact on Plaintiffs

as negligible to non-existent so as to shift all the weight of this balancing in their

favor. Beyond that, they just cite the standard package of general public safety

concerns regarding in-person contacts during the prevalence of the COVID-19 virus.

The trouble is, like so much of the Defendants’ strategizing in this case, their attempt

to take cover under these generalized concerns is set up against a faulty framework

– one that applies the wrong standards and gives them a free pass on the critical

requirement that the Defendants prove no effective lesser restrictive alternatives

exist. As illustrated in the next section, the Defendants have failed to carry this

burden and thus they necessarily cannot hope to show their claimed interests

outweigh the heavy concerns of Plaintiff Walters and others like her in obtaining

redress for the significant, ongoing deprivation of their right to wear and bear a

loaded handgun outside the limited confines of their homes, cars, and workplaces.

D.    Plaintiffs’ Clear Likelihood of Success on the Merits

      In evaluating “a likelihood of success on the merits,” employing the proper

framework for the analysis is essential because this is generally “the most important

factor when considering whether to grant a preliminary injunction motion.” Siegel


                                          13
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 14 of 23




v. LePore, 234 F.3d 1163 (11th Cir. 2000) (Irreparable harm is the sine qua non of

injunctive relief); Project Vote, Inc. v. Kemp, 208 F.Supp.3d 1320, 1349 (N.D. Ga.

2016). Defendants reach for the framework of Jacobson v. Massachusetts, 197 U.S.

11 (1905), arguing this is the accurate model for the analysis because the case also

involved government-imposed restraints on individual liberties in response to an

infectious disease crisis. But Jacobson is not the right matrix and, even if it comes

into play, the result is the same as Plaintiff Walters and those she represents remain

equally likely to succeed.

      1.     The Proper Analytical Framework is Heller-McDonald

      Jacobson is arcane to any modern conception of constitutional jurisprudence

concerning individual liberties, having been decided based on an inchoate, non-

enumerated liberty interest – “the inherent right of every freeman to care for his own

body and health in such way as to him seems best” – long before any of the decisional

law that has shaped the nature and contours of the individual rights grounded in the

general liberty interest that the Jacobson court cited. Jacobson, 197 U.S. at 25. It

effectively applies what would now be understood as a rational basis test applicable

to liberty interests not specifically protected by other provisions of the Constitution.

But it is beyond dispute that under modern jurisprudence, such lenient treatment

does not apply to infringements of specifically enumerated constitutional rights such

as contained in the First or Second Amendments.


                                          14
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 15 of 23




      For this reason, the United States District Court for the District of Kansas

recently held that Jacobson “d[id] not provide the best framework in which to

evaluate the Governor’s executive orders” restricting First Amendment free exercise

rights in response to the COVID-19 pandemic, and the court instead applied the

modern-day jurisprudence on free exercise rights as the proper framework for

reviewing the orders’ constitutionality. First Baptist Church v. Kelly, ___ F.3d.Supp.

___, 2020 WL 1910021, *6 (D. Kan. 2020). Indeed, in the recent Eleventh Circuit

case of Robinson v. Attorney General, ___ F.3d ___, 2020 WL 1952370 (11th Cir.

2020), which also concerned a governor’s executive orders in response to COVID-

19, the reason Jacobson came up at all was because the State raised it as a shield and

the district court had gone through the exercise of considering it. Robinson at *5

(“The state argues that the order is a valid exercise of its power to issue public health

orders during an emergency. It relies on Jacobson v. Commonwealth of

Massachusetts, 197 U.S. 11, 25 S.Ct. 358, 49 L.Ed. 643 (1905).”) In affirming the

district court’s grant of injunctive relief against the Governor’s action, the Robinson

court nevertheless focused on the jurisprudence defining the individual right at stake

– a woman’s right to abortion – as the framework for its constitutional analysis and

it dispensed with Jacobson simply by finding that the district court “did not err” in

concluding the restrictions “impinge the right to an abortion,” as defined by the Roe-

Casey framework, in a “plain, palpable” fashion under Jacobson. Id. at *8.


                                           15
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 16 of 23




      Another important reason why Jacobson does not control here is that the case

concerned restrictions enacted as laws through the state legislative process, and the

court’s deference to that legislative process was at the core of its decision. The court

repeatedly emphasized the power of Massachusetts to enact “such reasonable

regulations established directly by legislative enactment as will protect the public

health and the public safety,” and that legislature was “primarily the judge” of the

“good and welfare of the commonwealth” regarding quarantine and health laws.

Jacobson, 197 U.S. at 24-25, 27. Thus, it was not for the court to judge which method

“was likely to be the most effective for the protection of the public against disease”

because “[t]hat was for the legislative department to determine in the light of all the

information it had or could obtain,” id. 30-31, in “its function to care for the public

health and the public safety when endangered by epidemics of disease,” id. at 37.

      Here, by stark contrast, all the actions at issue, from the Governor’s

emergency orders which set into motion the Declaration of Judicial Emergency and

the actions of the Judicial Qualifications Commission and the Council of Probate

Judges, to Judge Wood’s action in suspending the GWL application process, were

taken unilaterally and entirely outside any considered legislative process. Nothing

about this hasty, reactive decision-making all over a period of just days or weeks

resembles the collective “will of [the state’s] constituted authorities, acting in good

faith for all, under the legislative sanction of the state.” Jacobson, 197 U.S. at 37.


                                          16
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 17 of 23




Furthermore, even if the Governor can be viewed as entitled to some penumbral

deference, the Governor has previously expressed the view that the licensing process

should not be suspended. See Carter v. Kemp, No. 1:20-CV-1517-SCJ, Doc. 34,

“Transcript of Proceedings Held April 15, 2020”, p. 24 (N.D. Ga., April 15, 2020).

Any deference Jacobson might require here thus cuts against the conduct of the

Judge Wood in deviating from the views and judgments of the Governor.

      Moreover, to the extent the rationale of Jacobson may have any application

here, it is limited to the court’s observations that, even as to considered legislative

judgments entitled to deference, the courts must step in where the government action

“has no real or substantial relation” to the claim objects, is “beyond all question, a

plain, palpable invasion of rights secured by the fundamental law,” or is “so arbitrary

and oppressive in particular cases, as to justify the interference of the courts to

prevent wrong and oppression.” Jacobson, 197 U.S. at 31, 37-38.



      2.     Defendants Have Failed to Carry Their Burden of Proving that
             Alternatives Less Restrictive Than a Total Shutdown of GWL
             Applications Would be Ineffective in Achieving Their Stated Goals

      Under the controlling framework of Heller-McDonald, Plaintiffs have already

stated their case that the constitutional infringement effects a total ban on the right

to wear and bear handguns in case of confrontation, and is thus categorically

unconstitutional, because it eliminates the sole means for Plaintiff Walters and all


                                          17
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 18 of 23




those similarly situated to lawfully carry loaded handguns outside the limited

confines of their homes, cars, and workplaces. They have also already made clear

that, assuming the tiers of scrutiny come into play, strict scrutiny must be applied,

but they are still “likely to succeed” even with intermediate scrutiny as the yardstick.

      The hearing brings to the forefront another important point about why

Plaintiffs are entitled to relief under any of these standards – it is the Defendants, not

the Plaintiffs, who bear the burden of proving less restrictive alternatives do not exist

or would be inadequate. Ashcroft v. ACLU, 542 U.S. 656, 669 (2004). “It is not

enough for the Government to show that [its chosen action] has some effect.” Id. It

must prove that any substantially less restrictive alternatives would be less effective

or ineffective. Id.; BellSouth Corp. v. U.S., 868 F.Supp. 1335, 1342 (N.D. Ala.

1994). Plaintiffs bear no burden “to introduce, or offer to introduce, evidence that

their proposed alternatives are more effective.” Ashcroft at 669. And because “the

Government bears the burden of proof on the ultimate question of [the action’s]

constitutionality, [plaintiffs] must be deemed likely to prevail unless the

Government has shown that [plaintiffs’] proposed less restrictive alternatives are less

effective than [the chosen action].” Id.; accord Wollschlaeger v. Farmer, 814

F.Supp.2d 1367, 1380 (S.D. Fla. 2011). Part and parcel of carrying this burden is

proving that the government’s chosen action is itself effective and more so than the

available less restrictive alternatives in achieving the stated goals. See Robinson,


                                           18
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 19 of 23




2020 WL 1952370 at *4, 7 & n. 2 (the court emphasized multiple times that the state

had failed to present evidence proving its chosen action achieved the claimed goals,

even noting the sort of evidence it “could have” presented but never did).

      Here, the Defendants have fallen woefully short of carrying this burden.

Significantly, in attempting to block the evidence on this point that Plaintiffs have

presented (while simultaneously attempting to shift the burden of proof onto them),

Defendants effectively concede that they have in fact presented no evidence on this

point. They contend in their objection that the Plaintiffs’ evidence – John Monroe’s

declaration that at a UPS store in Atlanta is currently conducting fingerprinting on a

“‘touchless’ basis by having the applicant operate the machine himself or herself” –

“was the only evidence presented to the Court that there were means, less restrictive

than a temporary suspension, available to Judge Wood to address his public health

concerns and continue to accept and process GWL’s.” Def. Joint Brief in Opp. to

Plaintiffs’ Exhibits, pp. 3-4 (italics added). It is now quite apparent from the record

then that Judge Wood never even considered the possibility of this or any other less

restrictive alternatives. His original declaration submitted in support of the

Defendants’ opposition to this preliminary injunction action made no mention at all

of considering any alternatives to conducting any of the procedures through outside

agencies or private vendors; he attested that he considered only “the size and layout




                                          19
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 20 of 23




of the Probate Court” available to him at his courtroom facility in determining that

all further GWL application procedures must entirely cease. Doc-25 ¶ 37.

      Then, only after the hearing, on the afternoon of April 27th, at the apparent

request of Defendants’ counsel, Judge Wood contacted a UPS store in Cherokee

County and was informed that this particular store is not currently offering

fingerprinting services, and Defendants’ counsel submitted a supplemental

declaration to this effect. Doc 34-1. Judge Wood now further attests that his court

has no existing contracts for such services with outside approved vendors. Doc 34-

1, ¶ 10. Thus, it is clear he never investigated such alternatives or apparently any

other alternatives – much less attempted to implement any alternatives in an effort

to assess their utility – any time before he shut down the GWL application process

way back on March 14th, or any time during the ensuing six weeks until April 27th.

He has not, for example, even attempted to explain why he cannot implement the

same touchless fingerprinting system used by the UPS Store in Atlanta when he has

the same Livescan fingerprinting machine in his office that the UPS Store has, or

why he cannot obtain an applicant’s photograph through a remote web-cam

connection or Zoom meeting rather than in person. Surely if this court can hold a

hearing by Zoom with attorneys spread throughout the country, Judge Wood can

obtain an electronic photograph without coming within 6 feet of an applicant.




                                        20
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 21 of 23




      Again, Plaintiffs bear no burden to prove that the use of outside vendors, or

imitating the processes implemented by outside vendors, to conduct the

fingerprinting, photographing, and other procedures related to the GWL application

process would be a more effective, but less restrictive, method of meeting the general

concerns about complying with COVID-19 safety protocols. Ashcroft v. ACLU, 542

U.S. at 669. It seems they surely would be, because utilizing the procedures of any

vendors whose facilities do accommodate the recommended social distancing would

meet the stated concerns underlying Judge Wood’s decision. But it was the

Defendants’ burden to investigate and assess such alternatives and then prove with

credible evidence that they were inadequate to meet the stated concerns. Without

any such proof, and in fact in not having submitted proof irrefutably establishing

that no lesser restrictive alternatives were ever even considered, the Defendants have

failed to carry this burden necessary to defeat the request for relief under any form

of scrutiny, even the Jacobson framework. It follows then that the Plaintiffs “must

be deemed likely to prevail.” Ashcroft at 669.

E.    All Finger-Pointing Aside, What Matters is that Plaintiffs Are Entitled to
      the Relief They Seek and This Court Has the Power to Grant that Relief

      At the end of the day, a righteous claim for relief rests in this Court’s hands,

and the Defendants’ obfuscation of responsibility with their convoluted blame-

shifting cannot be allowed to stand in the way of affording Plaintiffs relief. The fact

is, all the parties necessary to grant effective relief are present before this Court.
                                          21
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 22 of 23




Judge Wood can be ordered to resume the acceptance and processing of GWL

applications (through prohibitory or mandatory injunction), and the Governor and

Commissioner Vowell can be prohibited from enforcing O.C.G.A. § 16-11-126

against Plaintiff Walters and all other similarly situated individuals – i.e., those who

are otherwise entirely eligible to obtain a GWL – unless and until the application

process resumes. Plaintiffs have properly pleaded for both forms of relief in their

complaint. Complaint, ¶¶ 59-61. Either way, the current state of affairs – where

Plaintiff Walters and everyone like her is and has been for weeks now trapped in the

untenable situation of being under a continuing threat of criminal prosecution if they

exercise a constitutional right – cannot be tolerated. U.S. v. Goodwin, 457 U.S. 368,

372 (1982) (“For while an individual certainly may be penalized for violating the

law, he just as certainly may not be punished for exercising a protected statutory or

constitutional right.”) This Court should look past the Defendants’ fallacious

attempts to shirk and shift responsibility for the obvious harms and should exercise

the power it has to fix this.



                                 III.   CONCLUSION

      Plaintiffs respectfully request that this Court grant their request for

preliminary injunctive relief.




                                          22
       Case 1:20-cv-01624-SCJ Document 38 Filed 04/29/20 Page 23 of 23




                                       /s/ John R. Monroe
                                       John R. Monroe
                                       John Monroe Law, P.C.
                                       156 Robert Jones Road
                                       Dawsonville, GA 30534
                                       678-362-7650
                                       jrm@johnmonroelaw.com
                                       State Bar No. 516193


                                             /s/ Raymond M. DiGuiseppe
                                       Raymond M. DiGuiseppe
                                       law.rmd@gmail.com
                                       The DiGuiseppe Law Firm, P.C.
                                       4320 Southport-Supply Road, Suite 300
                                       Southport, North Carolina 28461
                                       Phone: 910-713-8804
                                       Fax: 910-672-7705
                                       Admitted Pro Hac Vice


                                             /s/ Adam Kraut
                                       Adam Kraut, Esq.
                                       Firearms Policy Coalition
                                       Attorney for Plaintiffs
                                       1215 K Street, 17th Floor
                                       Sacramento, CA 95814
                                       (916) 476-2342
                                       akraut@fpclaw.org
                                       Admitted Pro Hac Vice

                                       Attorneys for Plaintiffs

                              RULE 7.1 CERTIFICATE
      I certify that this brief was prepared with one of the font and point selections
approved in Rule 5.1(B).

                                                    /s/ John R. Monroe
                                              John R. Monroe

                                         23
